IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TYLER T. ANGUS,                                      No. 83795
                                         Appellant,
                              vs.
                 KELSEY T. ANGUS,
                                                                          FILED
                                         Respondent.                      JAN 1 9 2022
                                                                          ELIZABEN A. BROWN
                                                                        cum9 ,11PRENE COURT
                                                                       BY
                                                                             DEIN4CLEIC




                                     ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROZZ

                                                          BY:


                 cc:   Hon. Bridget E. Robb, District Judge
                       Hon. Bridget E. Robb, District Judge, Family Court Division
                       Attorney Marilyn D. York, Inc.
                       Kelsey T. Angus
                       Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER
 (0) 1947 <Sip
                                                                                02?-01